DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	With respect to claims 1-2 and 11-29, none of the prior art teaches or suggests, alone or in combination, a semiconductor device package comprising: the plurality of electrodes comprise a first electrode on which the semiconductor device is disposed and a second electrode, a third electrode, a fourth electrode, a fifth electrode, and a sixth electrode disposed outside the first electrode, the first electrode comprises a fifth side surface and a sixth side surface facing each other, a seventh side surface connecting the fifth side surface and the sixth side surface, a fifth corner area formed by the fifth side surface and the seventh side surface, and a sixth corner area formed by the sixth side surface and the seventh side surface, the fifth corner area is located between the second corner area and the third corner area, the sixth corner area is located between the third corner area and the fourth corner area, a gap between the fourth electrode and the fifth electrode is located between the fifth corner area and the fourth side surface, a gap between the fifth electrode and the sixth electrode is located between the sixth corner area and the second side surface, and wherein the third electrode has a triangular shape smaller in size than at least one of the fourth electrode, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/JONATHAN HAN/Primary Examiner, Art Unit 2818